                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

GREGORY MANDEL RHODES                             CIVIL ACTION NO. 21-500-P

VERSUS                                            CHIEF JUDGE HICKS

LA DEPT. OF CORRECTIONS                           MAGISTRATE JUDGE HORNSBY

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s complaint (Record Document 1) is DISMISSED

WITHOUT PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 12th day of July, 2021.
